759 N.W.2d 23 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ronald Louis RUSSELL, Defendant-Appellant.
Docket No. 137330. COA No. 284777.
Supreme Court of Michigan.
January 9, 2009.

Order
On order of the Court, the application for leave to appeal the July 30, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for reconsideration of that part of the defendant's application challenging the imposition of attorney fees in light of People v. Trapp (On Remand), 280 Mich.App. 598, ___ N.W.2d ___ (2008). On remand the Court of Appeals shall also consider whether any recoupment of the costs of court-appointed counsel is permissible since the record suggests that the defendant was represented by retained counsel throughout most of the trial court proceedings. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.
We do not retain jurisdiction.
HATHAWAY, J., not participating.